DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations "the NPS" and “the category” in line 2.  There are unclear antecedent basis for these limitations in the claim.  There are two different/distinct NPS and two different/distinct category recited in claim 1.
Claims 10 and 17 recite parallel issues.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
Independent claims 1, 8 and 15, in part, describe steps comprising:  constructing a human expertise matrix pertaining to each of the plurality of live agents by determining an average net promoter score (NPS) for each of the plurality of live agents for each category of a plurality of categories; in response to a voice call by a user, determining a  predicted human expertise on average by collectively assessing the human expertise matrix, a predicted NPS derived from a first deep neural network, and a predicted category derived from a second deep neural network; and based on the predicted human expertise on average determined, triggering communication via the live agent communication network between the user and the preferred live agent to initiate a conversation between the user and the preferred live agent.  As such, the invention is directed to various ineligible abstract ideas, such as:  collecting user data (NPS, category, etc.), analyzing the data to determine further data (human expertise matrix, a predicted human expertise on average, etc.), and providing results of the data collection, analysis, and determination (preferred live agent); as well as live agent communication network event monitoring.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “a processor” to execute the steps, “a memory” for storing computer executable passive elements.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.  Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to:  improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a processor or a computer as tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception (the neural networks are simply “employed” to provide data; the networks never positively carry out any of the steps), and/or generally link the use of the judicial exception to a particular technological environment (e.g. a call center/communication network environment). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the 
Claims 2-7, 9-14, and 16-20 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that only further limit or describe the abstract idea with details regarding the overall  collection, analysis, and determination of the data or further data that only further limit or describe the abstract idea.  Thus, the dependent claims merely provide additional non-structural (and predominantly mathematical) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed or rendered obvious in view of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wawrzynowicz, US 2014/0161247 A1, teaches a SYSTEM AND METHOD FOR TELEPHONE CALL ROUTING USING A RELATIONAL ROUTING MATRIX; see paragraph [0029].  Hall, US 2017/0013130 A1, teaches a request management computing system having a computer memory storing customer experience profiles.  A request management server (104) includes a request processing engine (180).  A request router (160) selects a resolution process appropriate to an experience level and routes a call to an agent system. An agent system receives a request and generates the resolution process appropriate to the experience level.  See also paragraph [0059].  Kumar et al., US 9,571,636 B2, teach a Call Center Builder Platform including an agent routing system 154, see column 13, lines 15 - 20.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            

March 9, 2022